
	
		III
		111th CONGRESS
		1st Session
		S. RES. 387
		IN THE SENATE OF THE UNITED STATES
		
			December 24, 2009
			Mr. Inouye (for himself,
			 Mr. Reid, and Mr. Akaka) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		RESOLUTION
		Urging the people of the United States to
		  observe Global Family Day and One Day of Peace and Sharing on January 1,
		  2010.
	
	
		Whereas in 2009, the people of the world suffered many
			 calamitous events, including devastation from tsunamis, terror attacks, wars,
			 famines, genocides, hurricanes, earthquakes, political and religious conflicts,
			 diseases, poverty, and rioting, all necessitating global cooperation,
			 compassion, and unity previously unprecedented among diverse cultures, faiths,
			 and economic classes;
		Whereas grave global challenges in 2010 may require
			 cooperation and innovative problem solving among citizens and nations on an
			 even greater scale;
		Whereas on December 15, 2000, Congress adopted Senate
			 Concurrent Resolution 138, expressing the sense of Congress that the President
			 of the United States should issue a proclamation each year calling upon the
			 people of the United States and interested organizations to observe an
			 international day of peace and sharing at the beginning of each year;
		Whereas in 2001, the United Nations General Assembly
			 adopted Resolution 56/2, which invited Member States, intergovernmental
			 and non-governmental organizations and all the peoples of the world to
			 celebrate One Day in Peace, 1 January 2002, and every year
			 thereafter;
		Whereas many foreign heads of State have recognized the
			 importance of establishing Global Family Day, a special day of international
			 unity, peace, and sharing, on the first day of each year; and
		Whereas family is the basic structure of humanity, thus,
			 we must all look to the stability and love within our individual families to
			 create stability in the global community: Now, therefore, be it
		
	
		That the Senate urgently
			 requests—
			(1)the people of the
			 United States to observe Global Family Day and One Day of Peace and Sharing on
			 January 1, 2010, with appropriate activities stressing the need—
				(A)to eradicate
			 violence, hunger, poverty, and suffering; and
				(B)to establish
			 greater trust and fellowship among peace-loving countries and families
			 everywhere; and
				(2)American
			 businesses, labor organizations, and faith and civic leaders to join in
			 promoting appropriate activities for Americans and in extending appropriate
			 greetings from the families of the United States to families in the rest of the
			 world.
			
